Citation Nr: 0931605	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-39 043	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbosacral strain prior to 
June 22, 2005, and in excess of 10 percent since June 22, 
2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
February 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the RO in Togus, 
Maine that in pertinent part, granted service connection and 
a noncompensable rating for lumbosacral strain, effective 
February 2, 2005, the day after the Veteran's separation from 
service.  In a December 2006 rating decision, the RO assigned 
a 20 percent rating for lumbosacral strain, effective 
February 2, 2005, and a 10 percent rating effective June 22, 
2005.  A personal hearing was held before the undersigned 
Veterans Law Judge in April 2009.

At his hearing, it appears that the Veteran has raised a 
claim for service connection for a psychiatric disorder 
secondary to service-connected lumbosacral strain.  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

At his April 2009 Board hearing, the Veteran testified that 
he had an appointment scheduled for mid-June 2009 with a 
private physician, to evaluate his back disability.  Although 
the Board held the record open for 90 days in order for the 
Veteran to submit this private medical record, he has not 
done so.  The Board finds that this record is pertinent to 
the appeal and must be obtained.  38 U.S.C.A. § 5103A(c).

The Veteran also receives VA treatment for his back 
disability, and thus ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination of the Veteran's service-
connected back disability was conducted in May 2007.  The 
Veteran has stated that his back condition has worsened since 
that time, that it is manifested by incapacitating episodes, 
and that his back disability has had a significant impact on 
his ability to work.  He has submitted a list of his absences 
from work due to his back disability from November 2007 to 
April 2009.  When it is indicated that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  In his January 2009 statement, the 
Veteran's representative asserted that due to the length of 
time since the last VA examination, another examination 
should be performed.  The Board agrees.  

Finally, the Board notes that where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, as is the case here, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO has assigned staged 
ratings in this case.  In its review of the appeal, the RO 
should consider the potential applicability of 38 C.F.R. 
§ 3.321, pertaining to extraschedular ratings.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to identify any treatment 
providers who have treated him for a back 
disability since April 2008.  The AMC/RO 
should attempt to obtain any VA or private 
medical records reflecting treatment for a 
back disability from April 2008 to the 
present, and associate them with the 
claims file.  In particular, the AMC/RO 
should attempt to obtain the private 
medical records of treatment dated in June 
2009, mentioned by the Veteran at his 
April 2009 hearing.  

2.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current level of impairment due to the 
service-connected back condition.  The 
claims folder must be made available to 
the examiners for review.

a)  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed in 
degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-
ups or with repetitive use, or painful 
motion, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion.

b)  The neurological examiner is asked to 
comment on whether the Veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the lumbar spine, that 
is, whether the condition requires bed 
rest prescribed by a physician and 
treatment by a physician, and, if so, the 
duration and frequency of the 
incapacitating episodes.

The neurological examiner is also asked to 
describe any neurological deficits 
attributable to the service-connected back 
condition.


The examiner(s) should also address the 
impact of this disability on the Veteran's 
ability to work.

A complete rationale must be provided for 
the opinions expressed.

3.  After the development requested above 
has been completed, re-adjudicate the 
remanded claim based on a consideration of 
all of the evidence of record, and the 
appropriate rating criteria; including the 
provisions of Note (1) of Diagnostic Code 
5243 which provides a separate evaluation 
for the Veteran's associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  The AMC/RO 
should also consider Fenderson, supra.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




